Case 2:19-cv-00153-LGW-BWC Document 10 Filed 05/14/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case U.S. DISTRICT CQURT

United States District Court» »y )4 4 3: )7
Southern District of Georgian, © Xa. ndist’s

1
CAN

 

} i
{ ‘

t GA.

Mary Elizabeth Noland,

Plaintiff,
JUDGMENT IN A CIVIL CASE
Vv. CASE NUMBER: CV219-153
Melissa Williams; Merwan Massa; Cassandra Noble:
and Kira Willis,
Defendants.

Cc Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Order of the Court entered this 7th day of May 2020, adopting the

Report and Recommendation of the Magistrate Judge, judgment is hereby entered dismissing
Plaintiff's Complaint, and denying Plaintiff leave to appeal in forma pauperis. This case stands

closed.

 

Approved by:

 

HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRCIT COURT
SOUTHERN DISTRICT OF GEORGIA

Clerk

Candy, Jablt

(By) Depuff Clerk

M un] hes _W 2v John E. Triplett, Acting Clerk
Date ~° ~ | )

 

GAS Rev 10/1/03
